DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen (US 2005/0205485).
	With respect to claim 1, Jorgensen discloses a filter device 10, as shown in Fig. 1a, having: a casing 20 (tank), as shown in Fig. 1a, including an open end, as shown in Fig. 1a, a stud 27 (wastewater inlet), as shown in Fig. 2a, and a stud 25 (one or more wastewater outlets), as shown in Fig. 2a; and a filter element 100 (basket assembly) removably attachable to the tank 20 via the open end between an operable position and a removed position, wherein, when the basket assembly 100 is in the operable position, the basket assembly 100 seals the open end of the tank 20 and a plumbing system 25’, 27’, as shown in Fig. 2a, and wherein, when the basket assembly 100 is in the removed position, the open end of the tank 20 and the plumbing system 25’, 27’, are open to a surrounding environment (see paragraph 0031, element 100 is removable).

	With respect to claims 2 and 15, Jorgensen discloses wherein, when the basket assembly 100 is in the operable position, the basket assembly 100 is configured to receive wastewater flowing into the tank 20 via the inlet 27 and separate solid waste therefrom, and to permit liquid waste to exit the basket assembly 100 and then the tank 20 via the one or more wastewater outlets 25, as shown in Fig. 2a.

	With respect to claim 3, Jorgensen discloses wherein the basket assembly 100 includes a filter tray 120, 115, F, as shown in Fig. 1b, configured to receive wastewater flowing into the tank 20 and separate solid waste therefrom, and wherein at least a portion of each of the one or more wastewater outlets 25 is located below a lowermost portion of the filter tray, as shown in Fig. 2a.

	With respect to claim 4, Jorgensen discloses wherein the basket assembly 100 includes a cover 60 configured to seal the open end of the tank 20 when the basket assembly 100 is in the operable position, as shown in Fig. 2a, a handle 62 coupled to a first end of the cover 60, and a filter tray coupled to an opposing end of the cover 60, the filter tray including a plurality of filtering medium F (perforated walls), as shown in Fig. 1b.

	With respect to claim 6, Jorgensen discloses wherein the tank 20 includes a receiving portion including a plurality of slits 22 (grooves), as shown in Fig. 1a, wherein the cover 60 includes a plurality of lugs 64 (bosses), as shown in Fig. 3a, and wherein, when the basket assembly 100 is in the operable position, each of the plurality of bosses 64 is received within a corresponding one of the plurality of grooves 22 (see paragraph 0043).

	With respect to claim 7, Jorgensen discloses wherein the tank 20 includes a closed end and a valve structure 30 (post) projecting in an axial direction from the closed end, as shown in Fig. 2b, wherein the basket assembly 100 includes a distal end wall including a slot, said slot being the inside of element 100, and wherein, when the basket assembly 100 is in the operable position, the post 30 is received within the slot, as shown in Fig. 2b.

With respect to claim 14, Jorgensen discloses a filter device 10, as shown in Fig. 1a, having: a tank 20 including an open end, a wastewater inlet 27, and one or more wastewater outlets 25, as shown in Fig. 1; and a basket assembly 100 removably attachable to the tank 20 via the open end between an operable position and a removed position, the basket assembly 100 including a seal received in groove 63, as shown in Fig. 2a, wherein the tank 20 includes a sealing interface at the open end, and wherein, when the basket assembly 100 is in the operable position, the seal is compressed at the sealing interface thereby creating a seal on more than two independent surfaces at the sealing interface, as shown in Fig. 2a.

	With respect to claim 16, Jorgensen discloses wherein the sealing interface includes a circumferentially extending corner that includes a first circumferentially extending face and a second circumferentially extending face, wherein the first circumferentially extending face is oriented at an angle with respect to the second circumferentially extending face, as shown in the figure below.

           
    PNG
    media_image1.png
    99
    423
    media_image1.png
    Greyscale
                    

	With respect to claim 17, Jorgensen discloses wherein the first circumferentially extending face is perpendicular with respect to the second circumferentially extending face, as shown in the figure above.

	With respect to claim 18, Jorgensen discloses wherein, when the basket assembly 100 is in the operable position, the seal provides a watertight connection between the open end of the tank 20 and the basket assembly 100, as shown in Fig. 2b.

	With respect to claim 19, Jorgensen discloses wherein the basket assembly 100 further includes a cover 60, a handle 62 coupled to a first end of the cover 62, and a filter tray 120, 115, F, coupled to an opposing end of the cover 62, and wherein the seal circumferentially extends about part of the cover 60, as shown in Fig. 2b.

	With respect to claim 20, Jorgensen discloses wherein the tank 20 includes a receiving portion including a plurality of slits 22 (grooves), as shown in Fig. 1a, wherein the cover 60 includes a plurality of lugs 64 (bosses), as shown in Fig. 3a, and wherein, when the basket assembly 100 is in the operable position, each of the plurality of bosses 64 is received within a corresponding one of the plurality of grooves 22 (see paragraph 0043), with the seal compressed between the cover 60 and the receiving portion, as shown in Fig. 2a.


Claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields (US 4,495,072).
	With respect to claim 8, Fields discloses a device 10, as shown in Fig. 1 having: a housing 12 (tank) including an open end, an inlet 20 (wastewater inlet), and a plurality of outlets 22, 24 (wastewater outlets), as shown in Fig. 1; and a basket assembly composed by elements 26, 42, 48, removably attachable to the tank 12 via the open end between an operable position and a removed position, wherein the plurality of wastewater outlets 22, 24, are configured such that a first outlet 22 of the plurality of wastewater outlets 22, 24, extends away from an interior of the tank 12 in a first direction, and such that a second outlet 24 of the plurality of wastewater outlets 22, 24, extends away from the interior of the tank 12 in a second direction, the second direction being oriented at an angle with respect to the first direction, as shown in Fig. 1.

	With respect to claim 9, Fields discloses wherein, when the basket assembly 26, 42, 48, is in the operable position, the basket assembly 26, 42, 48, is configured to receive wastewater flowing into the tank 12 via the inlet 20 and separate solid waste therefrom, and to permit liquid waste to exit the basket assembly 26, 42, 48, and then the tank 12 via at least one of the plurality of wastewater outlets 2, 24, as shown in Fig. 1.

	With respect to claim 10, Fields discloses wherein the second direction is perpendicular to the first direction, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US 2005/0205485).
	With respect to claim 5, Jorgensen lacks wherein the handle, the cover, and the filter tray form an integral, molded assembly.  However, it would have been obvious to a person having ordinary skill in the art to make the mentioned parts of the filter device disclosed by Jorgensen form an integral, molded assembly, as claimed by applicant, in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 4,495,072).
	With respect to claim 11, Fields lacks wherein the plurality of wastewater outlets further includes a third outlet, wherein the first outlet and the third outlet extend in parallel and opposite directions to one another, and wherein the second outlet extends perpendicular to both the first outlet and the third outlet.  However, this would have been obvious to one of ordinary skill in the art in order to connect the device in a different configuration to aa pipe and since to provide a third outlet is considered to be a duplication of parts, and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (See In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960)).


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 4,495,072) in view of Kim et al. (US 2009/0314706) [hereinafter Kim].
	With respect to claim 12, Fields lacks a watertight cap coupled to one of the plurality of wastewater outlets.
	Kim discloses a cartridge module, as shown in Fig. 1, having: a frame 200 and a hollow fiber membrane member.  Kim teaches that a water outlet 214 can be closed and opened by attaching and removing a watertight cap 215, as shown in Fig. 1 (see paragraph 0034).  It would have been obvious to one of ordinary skill in the art to provide the outlets disclosed by Fields with a watertight cap, as taught by Kim, in order to closed and opened the outlet to used it as desired.


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 4,495,072) in view of Swanson (US 2005/0072725).
	With respect to claim 13, Fields lacks a coupler fitting configured to couple the solids interceptor to a drainpipe, wherein the coupler fitting is received within the wastewater inlet such that a majority of an axial length of the coupler fitting is within an interior of the wastewater inlet.
	Swanson discloses an inline filter 20, as shown in Fig. 1, having: a filter body 23, and a fitting 50 (coupler fitting) configured to couple the filter body 23 to a tube 24 (drainpipe), wherein the coupler fitting 50 is received within an inlet such that a majority of an axial length of the coupler fitting 50 is within an interior of the inlet, as shown in Fig. 2.  It would have been obvious to one of ordinary skill in the art to provide the device disclosed by Fields with a coupler fitting, as taught by Swanson in order to connect the inlet to a pipe.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778